Citation Nr: 1825168	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-38 397A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral leg numbness, secondary to the residuals of a compression fracture with lumbosacral strain and degenerative disc disease.


REPRESENTATION

Appellant represented by:	Jill Mitchell, Attorney


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to November 1975.

This case comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the Veteran's claim for entitlement to service connection for bilateral leg numbness as secondary to service-connected residuals of a compression fracture with lumbosacral strain and degenerative disc disease, a VA examination was performed in May 2015.  However, the examiner's opinions were inadequate, as the examiner provided a negative nexus opinion with regards to causation but did not offer an opinion as to aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral leg numbness.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed. 

The examiner is asked to opine as to whether it is as least as likely as not (50 percent probability or more) that the Veteran's bilateral leg numbness had its onset in service or is otherwise the result of an incident in service.

The examiner is also asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral leg numbness was caused or aggravated by his residuals of a compression fracture with lumbosacral strain and degenerative disc disease.  Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

If the examiner finds that the Veteran's bilateral leg numbness disability has been permanently aggravated/worsened by his service-connected condition, the degree of worsening should be identified.  

The examiner should consider all evidence, including lay statements, medical records, and other medical opinions of record.  Any opinions offered should be accompanied by a clear rationale consistent with the evidence of record.

2.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veterans claim for service connection for bilateral leg numbness.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


